Case 5:19-cv-00718-PRW Document 72-2 Filed 09/17/20 Page 1 of 3

Alana Hare 8/19/2020

 

10

1

12

13

14

15

16

de

18

19

20

21

22

23

24

25

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and
JEFFREY COVINGTON,

Plaintiffs,
-vs- Case No. 19-cv-00718-PRW
CSAA FIRE AND CASUALTY

INSURANCE, d/b/a AAA FIRE AND
CASUALTY INSURANCE COMPANY,

INC.,
Defendant.
DEPOSITION OF ALANA HARE
TAKEN ON BEHALF OF THE PLAINTIFFS
ON AUGUST 19, 2020, BEGINNING AT 1:04 P.M.
IN OKLAHOMA CITY, OKLAHOMA
APPEARANCES:

On behalf of the PLAINTIFFS:

Douglas J. Shelton

SHELTON & WALKLEY LAW GROUP
7701 South Western, Suite 201
Oklahoma City, Oklahoma 73139
dshelton@sheltonlawok.com

(Appearances continued on next page)

REPORTED BY: MARCY A. KING, CSR, RPR

 

Professional Reporters
800.376.1006

Www. proreporters.com

 
Case 5:19-cv-00718-PRW Document 72-2 Filed 09/17/20 Page 2 of 3

Alana Hare 8/19/2020 79

 

10

Li

12

L3

14

15

16

17

18

19

20

21

22

23

24

25

 

A Yes.

Q And it excludes constant or repeated
seepage or leakage as stated in here, okay? I'm
not going to repeat it every time.

A Right. Yeah.

Q "Unless that seepage is unknown to all
insureds and is hidden beneath the floors," right?

A COErecc .

Q So -- so is it fair to say that the
exclusion doesn't apply if that leakage or water
is unknown to all insureds and is hidden beneath
the floors?

A CORTESE .

Q Okay. So if the moisture that caused
the damages is unknown to Jeffrey and Mrs.
Covington, and was hidden beneath the floors, then
this exclusion for constant or repeated seepage
doesn't apply; is that fair?

A Yes .

Q Does AAA have any evidence that the
Covingtons had any knowledge of water on the
floors or under the floors other than the one day
that Jeffrey Covington said that he saw it and
cleaned it up?

A No.

 

 

Professional Reporters
800.376.1006

Www. proreportars.com
Case 5:19-cv-00718-PRW Document 72-2 Filed 09/17/20 Page 3 of 3

 

Alana Hare 8/19/2020 80
i Q Does AAA have any evidence that the
2 Covingtons had knowledge of condensation or water
3 under the floors at any time?
4 A No.
5 Q Does AAA have any evidence that the
6 water or condensation that AAA has talked about in
7 its denial was, in fact, not hidden beneath the
8 floors?
9 A It wasn't hidden beneath the floors.
10 Q I'm sorry?
La A It was not hidden beneath the floors?
12 Q That's what you're saying?
13 A Yeah. It was visible on the day that
14 Mr. Covington cleaned it up. That would be not
15 hidden under the floors.
16 Q Right. The water that was visible he
17 cleaned up, right?
18 A To the best of his ability, yes.
Lo Q Right. And any other water that was
20 there was hidden, correct?
21 A Still present, though.
22 Q Okay. I'm not saying it's not present;
23 I'm saying it was hidden.
24 A But I can't separate the two. I guess
25 in my brain I don't separate the two. It's all

 

 

 

Professional Reporters
800.376.1006

Www. Droreporters.com
